United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-571
Issued: May 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 18, 2007 appellant, through her attorney, filed a timely appeal of the Office
of Workers’ Compensation Programs’ merit decisions dated January 18 and November 15, 2007,
terminating her medical benefits and finding that she failed to establish continuing employmentrelated disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction
over the merits of this appeal.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s medical benefits
on the grounds that she no longer had any residuals causally related to her May 7 and July 24,
1985 employment-related injuries; and (2) whether she had any continuing employment-related
residuals after January 18, 2007.

FACTUAL HISTORY
This case has previously been before the Board on three occasions. In decisions dated
September 14, 2000,1 August 4, 20032 and February 9, 2005,3 the Board found that the Office
properly denied appellant’s requests for reconsideration regarding its finding that she did not
sustain a recurrence of disability on November 7, 1986 causally related to her May 7, 1985 injury
on the grounds that they were not timely filed and failed to establish clear evidence of error. The
facts and the circumstances of the case as set forth in the Board’s prior decisions are incorporated
herein by reference.4 The facts and the history relevant to the present issue are hereafter set
forth.
On December 1, 2003 appellant filed a traumatic injury claim assigned number 102028103 alleging that on July 24, 1985 she hurt her left side, arms and neck while working on a
letter sorter machine. The Office accepted the claim for cervical and thoracic strains and left
trapezius myositis. The Office combined the files into a master claim assigned number
100348086.
On March 17, 2005 appellant filed a claim for wage-loss compensation (Form CA-7)
beginning November 7, 1986. She submitted a May 18, 2005 medical report of Dr. Robin D.
Snead, an attending internist, who opined that appellant’s May 7 and July 24, 1985 work-related
injuries had not resolved. Dr. Snead stated that an April 2005 magnetic resonance imaging
(MRI) scan showed a partially torn left supraspinitis muscle. He further stated that appellant
experienced pain in her left shoulder, neck and back since her 1985 work injury.
By decision dated June 23, 2005, the Office found the medical evidence of record
insufficient to establish that appellant was totally disabled during the period November 7, 1986
through March 17, 2005 due to her accepted injuries. The Office, however, stated that she would
be referred to a second opinion examination to determine whether she had residuals of her
accepted employment injuries.
By letter dated July 6, 2005, the Office referred appellant, together with a statement of
accepted facts, the case record and a list of questions to be addressed, to Dr. Richard H.
Sidell, Jr., a Board-certified orthopedic surgeon, for a second opinion medical examination.
In a letter dated July 11, 2005, appellant requested a review of the written record by an
Office hearing representative regarding the June 23, 2005 decision.
1

Docket No. 99-958 (issued September 14, 2000).

2

Docket No. 03-956 (issued August 4, 2003).

3

Docket No. 04-1741 (issued February 9, 2005).

4

On May 7, 1985 appellant, then a 28-year-old letter sorter machine operator, filed a traumatic injury claim
(Form CA-1) assigned number 10-0348086 alleging on that date she hurt her ankle, left hip and the left side of her
neck when she slipped down a flight of stairs. The Office accepted the claim for cervical and lumbar strains and left
hip and ankle sprains. The Office later accepted that appellant sustained a recurrence of disability on July 24, 1985
causally related to her May 7, 1985 employment injuries.

2

In an August 12, 2005 report, Dr. Sidell stated that appellant suffered from Marfan
syndrome by history. She also had multiple subjective complaints of a relatively normal
examination of the musculoskeletal system with the exception of minimal sclerosis. Dr. Sidell
opined that appellant did not have any condition causally related to her May 7 or July 24, 1985
employment injuries. He stated that she could return to her preinjury level of work with no
restrictions.
By decision dated December 1, 2005, an Office hearing representative affirmed the
June 23, 2005 decision. She found that appellant failed to submit sufficiently rationalized
medical evidence establishing that her disability beginning on November 7, 1986 was causally
related to her July 24, 1985 employment injuries.
On December 19, 2005 the Office determined that there was a conflict in the medical
opinion evidence between Dr. Snead and Dr. Sidell as to whether appellant had any continuing
employment-related residuals. By letter dated January 6, 2006, it referred appellant, together
with a statement of accepted facts, the case record and a list of questions to be addressed, to
Dr. Mukund Komanduri, a Board-certified orthopedic surgeon, for an impartial medical
examination.
In a February 6, 2006 report, Dr. Komanduri provided a detailed review of appellant’s
medical records including the April 26, 2005 MRI scan which he found demonstrated a partial
thickness rotator cuff tear. He also reviewed a history of her employment injuries and medical
treatment. Dr. Komanduri reported essentially normal findings regarding the cervical and
lumbar spines, shoulders and upper and lower extremities, with the exception of muscular
spasms in the neck, shoulders and hip on the left side which he was unable to identify any
anatomic cause. He also reported some mild tenderness in the left shoulder with impingement
testing. Dr. Komanduri opined that appellant did not have any ongoing medical condition
causally related to her May 7 and July 24, 1985 employment injuries. He found no evidence of
ongoing pathology. Dr. Komanduri stated that, based on appellant’s current level of function,
she could work without restrictions. Appellant also did not require any further medical care or
treatment. Dr. Komanduri concluded that no specific diagnosis of Marfan syndrome was noted
in appellant’s medical records in response to the Office’s question as to whether the May 7 and
July 24, 1985 employment injuries caused or aggravated this condition.
In a March 8, 2006 letter, the Office issued a notice of proposed termination of medical
compensation based on Dr. Komanduri’s February 6, 2006 medical opinion. On April 6, 2006
appellant contended that she had experienced residuals of her accepted employment injuries
during the prior 20 years. She also contended that her preexisting connective tissue disorder was
aggravated by her injuries.
A May 6, 1986 x-ray report of a physician whose signature is illegible stated that
appellant had a slight loss of normal cervical lordosis in the neutral position. Dr. Snead’s
April 4, 2006 report stated that she sustained a tear of the left supraspinitis tendon, left
supraspinitis tendinitis, left scapula myositis, left trapezius myositis, muscle spasm of the
cervical spine, thoracic and lumbar sacral arthropathy-osteopenia of the left hip, Marfan
syndrome, hypertension and migraines. He opined that appellant’s May 7 and July 24, 1985

3

employment injuries had not resolved. Dr. Snead did not know if the pain appellant experienced
would ever resolve since it had lasted for 20 years.
By decision dated April 13, 2006, the Office terminated appellant’s medical
compensation benefits. It found that the evidence she submitted was insufficient to overcome
the special weight accorded to Dr. Komanduri’s impartial medical report. In an April 17, 2006
letter, appellant requested an oral hearing before an Office representative.
By decision dated August 4, 2006, an Office hearing representative reversed the April 13,
2006 decision. He found that the Office did not meet its burden of proof in terminating
appellant’s medical compensation benefits based on Dr. Komanduri’s opinion. The hearing
representative found that the opinion was of diminished probative value because it was not
sufficiently rationalized. The Office was instructed to prepare a new statement of facts and refer
appellant back to Dr. Komanduri for examination and opinion as to whether his physical and
diagnostic findings represented residuals of the accepted May 7 or July 24, 1985 employment
injuries. The Office was also instructed to ask Dr. Komanduri to review and comment on
Dr. Snead’s May 18, 2005 and April 4, 2006 reports.
By letter dated November 2, 2006, the Office requested that Dr. Komanduri submit a
supplemental report clarifying his examination findings related to muscle spasms in appellant’s
lumbar and cervical area, mild tenderness on the left shoulder impingement test and a partial
thickness tear based on the April 2005 MRI scan.
In a November 30, 2006 supplemental report, Dr. Komanduri noted that his statement
regarding the presence of muscular spasm was a typographical error. His examination of the
cervical and lumbar spine showed preexisting degenerative disc disease that was not causally
related to a work injury. Dr. Komanduri stated that the positive MRI scan was performed almost
a year prior to his examination and that the findings regarding the partial thickness tear from
April 2005 had clearly resolved. He related that a June 7, 2005 left shoulder arthrogram was
completely negative for any sign of a full thickness tear. Dr. Komanduri opined that any
residuals of the accepted employment injuries had resolved. He stated that Dr. Snead had not
met any reasonable medical standards to make a diagnosis of Marfan syndrome. Dr. Komanduri
examined appellant and did not find any evidence of joint hypermobility or arachnodactyly that
would support a diagnosis of Marfan syndrome. Appellant did not have such a long thumb that
jetted out from her closed fist. Outside of her being tall and thin, there were no findings to
support a diagnosis of Marfan syndrome. Dr. Komanduri noted that he was not professionally
qualified as geneticist or a rheumatologist to classify the nature of appellant’s connective tissue
disorder.
By letter dated December 8, 2006, the Office issued a notice of proposed termination of
medical compensation based on Dr. Komanduri’s November 30, 2006 medical opinion. It
provided 30 days in which appellant could respond.
Appellant submitted an August 24, 2006 chest x-ray report of Dr. Jesse M. Reyes, a
Board-certified radiologist, which was normal. A November 2, 2006 treatment note of
Dr. Huma T. Mulk, an internist, stated that appellant had several conditions including, Marfan
syndrome. An April 4, 2006 report of Dr. James N. Dreyfus, a Board-certified internist, stated

4

that she suffered from cervical and lumbosacral osteoarthritis and degenerative disc disease, and
Marfan syndrome and chronic pain following the May 7, 1985 employment incident.
By letter dated December 19, 2006, the Office requested that Dr. Komanduri review the
evidence submitted by appellant and provide an opinion as to whether she had Marfan’s
syndrome and any continuing residuals of her May 7 and July 24, 1985 employment injuries. In
a supplemental report dated January 17, 2007, Dr. Komanduri stated that appellant did not have
Marfan syndrome as there was no evidence that she had a history of aortic disease or had been
diagnosed with Marfan syndrome. He noted that she simply related to Dr. Dreyfus that she
suffered from this condition. Dr. Komanduri stated that Dr. Dreyfus’s finding that appellant had
an extremely long thumb that extended past the palm when she made a fist was not consistent
with his original physical examination findings. The length of the thumb and the arachnodactyly
were not substantial enough to make a diagnosis of Marfan syndrome. Dr. Komanduri noted the
major criteria for diagnosing this condition which were not present on appellant’s examination.
He reiterated that she no longer had any residuals of her accepted employment injuries had not
changed.
By decision dated January 18, 2007, the Office terminated appellant’s medical benefits
compensation. It accorded special weight to Dr. Komanduri’s opinion in finding that appellant
did not sustain Marfan syndrome and that she no longer had any residuals of her accepted May 7
and July 24, 1985 employment injuries.
In reports dated April 23, July 30 and August 13, 2007, Dr. Ronald Michael, a Boardcertified neurosurgeon, stated that appellant sustained a herniated nucleus pulposus at C4-5 and
C5-6 and cervical degenerative disc disease at C6-7. She also had a disc protrusion at L4-5 and
lumbar degenerative disc disease. An August 27, 2007 addendum report of Dr. Steven W.
Fitzgerald, a Board-certified radiologist, found that appellant had some degree of tendinopathy of
the rotator cuff tendon centered upon the supraspinatus tendon. Dr. Fitzgerald stated that there
was no tendon disruption or retraction identified. The previously discussed abnormality of the
inferior glenoid and labrum was not present on the prior examination which was suggestive of an
interval injury. Dr. Fitzgerald stated that no labral pathology on a prior examination in 2005 was
identified. An August 26, 1985 x-ray report of a physician whose signature is illegible
diagnosed hypolordosis of the cervical spine and stated that the lumbar spine was unremarkable.
In an August 18, 2007 letter, appellant, through her attorney, requested a review of the
written record by an Office hearing representative regarding the January 18, 2007 decision. She
submitted Dr. Fitzgerald’s August 23, 2007 MRI scan report regarding her left shoulder.
Dr. Fitzgerald stated that appellant had degenerative changes of the acromioclavicular joint in
association with lateral acromial downstopping and rotator cuff tendinopathy without evidence
of a tendon tear. He also found an abnormal appearance of the inferior labrum which extended
to involve the anterioinferior and posteroinferior regions. The appearance and signal of this
lesion was suggestive of a nondisplaced labral tear. Some associated irregularity of the inferior
portion of the glenoid was present which may represent an area of a previous injury. No
osteochondral defects or fractures were identified. Dr. Fitzgerald recommended further
evaluation of these findings with an MRI scan shoulder arthrography and/or shoulder
arthroscopy if clinically warranted.

5

By decision dated November 15, 2007, an Office hearing representative affirmed the
January 18, 2007 decision. He accorded special weight to Dr. Komanduri’s medical opinion as
an impartial medical specialist in finding that appellant no longer had any residuals causally
related to her May 7 and July 24, 1985 employment injuries.
LEGAL PRECEDENT -- ISSUE 1
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability. To terminate authorization for medical treatment, the Office must
establish that the employee no longer has residuals of an employment-related condition, which
require further medical treatment.5
Section 8123 of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician, who shall make an
examination.6 When there exist opposing medical reports of virtually equal weight and rationale
and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.7
ANALYSIS -- ISSUE 1
The Board notes that a conflict in medical opinion arose between Dr. Snead, an attending
physician, and Dr. Sidell, an Office referral physician, as to whether appellant had any
continuing residuals causally related to her accepted cervical, lumbar and thoracic strains, left
hip and ankle sprains and left trapezius myositis. Dr. Snead opined that appellant had continuing
residuals of her accepted employment injuries. Dr. Sidell opined that appellant had no residuals
or disability causally related to her employment-related injuries.
The Office referred appellant to Dr. Komanduri, selected as the impartial medical
specialist. In a February 6, 2006 report and a November 30, 2006 supplemental report,8 he listed
no objective findings of residuals relative to the accepted May 7 and July 24, 1985 employmentrelated injuries. After reviewing appellant’s medical records and reporting essentially normal
findings on physical examination, he opined that any residuals of the accepted employment
injuries had resolved. Dr. Komanduri found no evidence of ongoing pathology. He explained
5

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); John F. Glynn, 53 ECAB 562 (2002).

6

5 U.S.C. § 8123.

7

James F. Weikel, 54 ECAB 660 (2003); Beverly Grimes, 54 ECAB 543 (2003); Sharyn D. Bannick, 54 ECAB
537 (2003); Daniel F. O’Donnell, Jr., 54 ECAB 456 (2003); Phyllis Weinstein (Elliot H. Weinstein), 54 ECAB 360
(2003); Robert V. Disalvatore, 54 ECAB 351 (2003); Bernadine P. Taylor, 54 ECAB 336 (2003); Karen L. Yeager,
54 ECAB 317 (2003); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).
8

The Board notes that it was proper for the Office to seek clarification from Dr. Komanduri as the Board has held
that, when the Office secures an opinion from an impartial medical specialist for the purpose of resolving a conflict
in the medical evidence and the opinion from the specialist requires clarification or elaboration, the Office has the
responsibility to secure a supplemental report from the specialist. See Phillip H. Conte, 56 ECAB 213 (2004).

6

that his prior finding of muscular spasms in the neck, shoulders and left hip was a typographical
error. Dr. Komanduri further explained that his cervical and lumbar findings showed preexisting
degenerative disc disease that was not causally related to a work injury. He stated that the
positive April 26, 2005 MRI scan was performed almost a year prior to his examination and that
the findings regarding the partial thickness tear had clearly resolved. Dr. Komanduri related that
a June 7, 2005 left shoulder arthrogram was completely negative for any sign of a full thickness
tear. He stated that Dr. Snead had not met any reasonable medical standards to make a diagnosis
of Marfan syndrome. Dr. Komanduri also stated that he found no evidence of joint
hypermobility or arachnodactyly on examination of appellant that would support a diagnosis of
Marfan syndrome. He indicated that she did not have such a long thumb that jetted out from her
closed fist. Outside of appellant being tall and thin, there were no findings to support a diagnosis
of Marfan syndrome. Dr. Komanduri noted that he was not professionally qualified as geneticist
or a rheumatologist to classify the nature of appellant’s connective tissue disorder. Based on
appellant’s current level of function, Dr. Komanduri opined that she could work without
restrictions. In addition, she did not require any further medical care or treatment.
The Board finds that Dr. Komanduri’s opinion is based on a proper factual and medical
background and is entitled to special weight. He found that appellant no longer had any
residuals due to the accepted May 7 and July 24, 1985 employment-related cervical, lumbar and
thoracic strains, left hip and ankle sprains and left trapezius myositis. For this reason, his reports
constitute the special weight of the medical opinion evidence afforded an impartial medical
specialist.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury.9 To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment injury, an employee must submit rationalized medical
evidence, based on a complete factual and medical background, supporting such a causal
relationship.10 Causal relationship is a medical issue and the medical evidence required to
establish a causal relationship is rationalized medical evidence.11 Rationalized medical evidence
is medical evidence which includes a physician’s rationalized medical opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
implicated employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.12

9

See Manuel Gill, 52 ECAB 282 (2001).

10

Id.

11

Elizabeth Stanislav, 49 ECAB 540 (1998).

12

Leslie C. Moore, 52 ECAB 132 (2000); Victor J. Woodhams, 41 ECAB 345 (1989).

7

ANALYSIS -- ISSUE 2
Appellant submitted Dr. Michael’s reports, noting that she sustained a herniated nucleus
pulposus at C4-5 and C5-6, cervical degenerative disc disease at C6-7, a disc protrusion at L4-5
and lumbar degenerative disc disease. Dr. Fitzgerald’s August 23 and 27, 2007 MRI scan reports
addressed appellant’s left shoulder condition. He found degenerative changes of the
acromioclavicular joint in association with lateral acromial downstopping and rotator cuff
tendinopathy without evidence of a tendon tear that centered upon the supraspinatus tendon.
Dr. Fitzgerald stated that there was no tendon disruption or retraction identified. There was an
abnormal appearance of the inferior labrum which extended to involve the anterioinferior and
posteroinferior regions. Dr. Fitzgerald stated that the abnormal inferior glenoid and labrum were
not present on a prior 2005 examination which was suggestive of an interval injury. He related
that no osteochondral defects or fractures were identified. Dr. Fitzgerald recommended further
evaluation of these findings with an MRI scan shoulder arthrography and/or shoulder
arthroscopy if clinically warranted. The August 26, 1985 x-ray report of the physician whose
signature is illegible stated that appellant had hypolordosis of the cervical spine and an
unremarkable lumbar spine. The Board notes that appellant’s claims have not been accepted for
a left shoulder condition. Dr. Michael, Dr. Fitzgerald and the unknown physician did not
provide any opinion to establish that the diagnosed conditions were causally related to
appellant’s May 7 and July 24, 1985 employment-related cervical, lumbar and thoracic strains,
left hip and ankle sprains and left trapezius myositis.
The Board finds that appellant did not submit the necessary rationalized medical evidence
to substantiate that the claimed continuing residuals on or after January 18, 2007 were causally
related to her May 7 and July 24, 1985 employment injuries.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s medical
benefits on January 18, 2007. The Board further finds that appellant did not establish continuing
employment-related residuals after January 18, 2007.

8

ORDER
IT IS HEREBY ORDERED THAT the November 15 and January 17, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 9, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

